Per Curiam:
The plaintiff, having proved his debt in bankruptcy, is in no condition, in the absence of fraud, to impeach the decree of discharge.
Here no fraud is proved, nor even alleged. When the debt was contracted defendant was a single woman, engaged in business as a merchant trader. After her marriage, she applied for the benefit of the bankrupt laws, and, by regular course of proceedings, was duly adjudged a bankrupt, and received her discharge. The plaintjff now in this action shows no just cause for impeaching its conclusive effect.
Judgment affirmed.